MANSMANN, Circuit Judge,
concurring and dissenting.
Because I believe that our precedent indicates that we do not have appellate jurisdiction over a district court’s unliquidated award of attorney fees, I respectfully dissent from that part of the majority opinion addressing attorney fees. I concur with the remainder of the opinion.
A.
I note first that the lack of finality regarding attorney fees does not preclude our jurisdiction over a final decision of the district court. For purposes of appeal, attorney fees are separate from the merits. See Colon v. Hart (In re Colon), 941 F.2d 242, 245 (3d Cir.1991); Confer v. Custom Eng’g Co., 952 F.2d 41, 44 (3d Cir.1991).
The district court’s dictum regarding its retention of jurisdiction to “resolv[e] differences between the parties,” see majority at 1190, does not preclude our jurisdiction either. Given that our 1990 decision settled all disputes, the district court must have included its 1991 statement — about “resolving differences” — in order to remind the parties of its authority to enforce its own orders in proceedings supplementary to and in aid of a judgment. Fed.R.Civ.P. 69. A district court’s authority to issue a writ of execution does not destroy the finality of a judgment for purposes of appeal.1
The unquantified award of prejudgment interest is final, because the calculation of an award of prejudgment interest at a specified or statutory rate is a mechanical endeavor; the award leaves nothing to be done but to enforce the judgment by execution. See, e.g., St. Louis, Iron Mountain and Southern Ry. v. Southern Express Co., 108 U.S. 24, 28-29, 2 S.Ct. 6, 8, 27 L.Ed. 638 (1883) (final order ends litigation on merits and leaves nothing to be done but to enforce by execution what has been determined).
Therefore, I agree with the court’s implicit holding that we have jurisdiction over a final decision, and I concur in the judgment that the district court lacked jurisdiction to award prejudgment interest on April 18, 1991.
*1195B.
I dissent, however, from the court’s exercise of jurisdiction over the unquantified award of attorney fees and from the court’s view that the district court lacked jurisdiction to entertain an untimely motion for attorney fees.
First, I would hold that we do not have appellate jurisdiction. We have consistently ruled that an unliquidated award of attorney fees is not final for purposes of appeal. See Confer, 952 F.2d at 44; see also Colon, 941 F.2d at 245. The court’s tacit departure from that rule today can only be explained by the unusual circumstances of this case: the district court’s issuance of a “final order” at a time when the court had already lost jurisdiction over the merits. Notwithstanding these particular circumstances, I would adhere to the rule and hold that we do not have jurisdiction over the question of attorney fees until they are quantified.
Second, I would not hold — as the court appears to have done — that the expiration of the 10-day limit of Local Rule 33 deprived the district court of jurisdiction. The court correctly notes that a request for attorney fees need not be made within the 10-day limit of Rule 59(e) that delays of longer than three months have been deemed timely and that the 10-day limit of Local Rule 33 governs a motion for attorney fees in ERISA cases. Without reference to any precedent, however, the court implies that the plaintiffs’ failure to comply with Local Rule 33 somehow deprived the district court of jurisdiction to hear the motion. Majority opinion at 1193. I disagree.
“[A] local rule of procedure cannot possibly affect the jurisdiction of the court.” John F. Kennedy Mem. Hosp. v. United States (In re Grand Jury Matter), 802 F.2d 96, 100 (3d Cir.1986). If the Federal Rules do not create a jurisdictional bar to a late request for attorney fees, then the local rule creates only a procedural bar.
Without a doubt, the plaintiffs’ request was untimely under Local Rule 33, but district courts may suspend the application of local rules for cause. See Hammond v. Thornton, 33 F.R.D. 291, 292 (E.D.Pa.1963) (local rule requiring that third-party action be brought within six months is not a rule of definite limitations and the action may be brought if reasonable explanation for delay is given); Frankel v. Alan Wood Steel Co., 31 F.R.D. 284, 287 (E.D.Pa.1962) (court that adopted rule has inherent power to suspend it, if justified); see also Campbell v. Meadow Gold Products Co., 52 F.R.D. 165, 170 n. 1 (E.D.Pa.1971). Here, especially where there appears to be an ongoing dispute among the parties, the district court might determine that there is cause to suspend application of Local Rule 33. Although we might be inclined to disagree, that is a determination for the district court to make in the first instance.
Therefore, even if I agreed that we have jurisdiction on the question of attorney fees, I would remand. I would instruct the district court to apply Local Rule 33 and then, if it were to suspend the rule’s application, to apply the Ur sic factors.

. If, on the other hand, the district court meant that it would continue to revisit the merits of the underlying litigation, then the order would not be a final decision for purposes of 28 U.S.C. § 1291. I fully agree that the district court cannot "create jurisdiction with the stroke of a pen" (majority opinion at 1191), but if it has erroneously asserted jurisdiction, we may not compound the error by fabricating our own jurisdiction. Without a final decision, we simply do not have jurisdiction under § 1291. To appeal the error, the appellants must either wait for a final judgment, or seek a writ of mandamus. See Delgrosso v. Spang & Co., 903 F.2d 234 (3d Cir.) (issuing writ instructing district court), cert. denied, - U.S. -, 111 S.Ct. 428, 112 L.Ed.2d 412 (1990).
Because I do not read the district court’s April 18 order as continuing the case on the merits, I regard it as a final decision and conclude that we have appellate jurisdiction.